Dismissed and Memorandum Opinion filed October 26, 2017.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00808-CR

                       ARNECIA M. BAKER, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1535848

                  MEMORANDUM OPINION


      Appellant entered a guilty plea to the offense of assault—bodily injury. In
accordance with the terms of a plea bargain, on May 11, 2017, the trial court
sentenced appellant to confinement for 90 days in the Harris County Jail. No timely
motion for new trial was filed. Appellant’s notice of appeal was not filed until
August 3, 2017.
      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Rule 26 is
essential to vest the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a court of
appeals does not obtain jurisdiction to address the merits of the appeal. Under those
circumstances it can take no action other than to dismiss the appeal. Id.

      In addition, the trial court entered a certification of the defendant’s right to
appeal in which the court certified that this is a plea bargain case, and the defendant
has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification
is included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Christopher, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2